In an action, inter alia, to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Ambrosio, J), dated July 17, 2006, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants made a prima facie showing that the plaintiff did not sustain a serious injury as a result of the subject accident (see Insurance Law § 5102 [d]; Baez v Rahamatali, 6 NY3d 868, 869 [2006]; Cervino v Gladysz-Steliga, 36 AD3d 744 [2007]). However, in opposition to the motion, the plaintiff submitted sufficient medical and other evidence to raise triable issues of fact, thereby warranting the denial of the defendants’ motion for summary judgment (see e.g. Gonzalez v Baik, 36 AD3d 854 [2007]; Cenatus v Rosen, 3 AD3d 546 [2004]). Mastro, J.E, Ritter, Skelos, Carni and McCarthy, JJ., concur.